         Case 1:15-cv-07433-LAP Document 1198-14 Filed 01/27/21 Page 1 of 3




                               UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF NEW YORK

--------------------------------------------------X




                                            ..........................................
VIRGINIA L. GIUFFRE,

         Plaintiff,
v.                                                                                       15-cv-07433-RWS




                                                              ......
GHISLAINE MAXWELL,

         Defendant.


--------------------------------------------------X

                            Declaration Of Laura A. Menninger In Support Of
              Reply to Plaintiff’s Opposition to Defendant’s Motion for Rule 37(b) Sanctions

         I, Laura A. Menninger, declare as follows:

         1.       I am an attorney at law duly licensed in the State of New York and admitted to

practice in the United States District Court for the Southern District of New York. I am a

member of the law firm Haddon, Morgan & Foreman, P.C., counsel of record for Defendant

Ghislaine Maxwell (“Maxwell”) in this action. I respectfully submit this declaration in support of

Reply to Plaintiff’s Opposition to Defendant’s Motion for Rule 37(b) Sanctions.

         2.       Attached as Exhibit O (filed under seal) are true and correct copies of medical

records bates labeled GIUFFRE 6631-6635, designated as Confidential under the Protective

Order.

         3.       Attached as Exhibit P (filed under seal) are true and correct copies of excerpts

from the deposition of Plaintiff Virginia Giuffre, designated as Confidential under the Protective

Order.
      Case 1:15-cv-07433-LAP Document 1198-14 Filed 01/27/21 Page 2 of 3




       4.      Attached as Exhibit Q (filed under seal) is a true and correct copy of a subpoena

served on Dr. Steven Olson on April 6, 2016.

       5.      Attached as Exhibit R (filed under seal) is a chart reflecting Plaintiff’s counsel’s

statements concerning their production of health care providers’ identities and records.

       6.      Attached as Exhibit S is a true and correct copy of letters from Meredith Schultz

to Laura Menninger dated May 25, 2016 and June 1, 2016, producing documents by Plaintiff

bates labeled GIUFFRE 005439- 005606.

       7.      Attached as Exhibit T (filed under seal) is a true and correct copy of GIUFFRE

006636 produced on June 28, 2016 by Plaintiff and designated as Confidential under the

Protective Order.

       Dated: July 8, 2016

                                                  By: /s/ Laura A. Menninger
                                                  Laura A. Menninger




                                                  2
      Case 1:15-cv-07433-LAP Document 1198-14 Filed 01/27/21 Page 3 of 3




                                CERTIFICATE OF SERVICE

       I certify that on July 8, 2016, I electronically served this Declaration Of Laura A.

Menninger In Support Of Reply to Plaintiff’s Opposition to Defendant’s Motion for Rule 37(b)

Sanctions via ECF on the following:

Sigrid S. McCawley                                Paul G. Cassell
Meredith Schultz                                  383 S. University Street
BOIES, SCHILLER & FLEXNER, LLP                    Salt Lake City, UT 84112
401 East Las Olas Boulevard, Ste. 1200            cassellp@law.utah.edu
Ft. Lauderdale, FL 33301
smccawley@bsfllp.com
mschultz@bsfllp.com
                                                  J. Stanley Pottinger
Bradley J. Edwards                                49 Twin Lakes Rd.
FARMER, JAFFE, WEISSING, EDWARDS,                 South Salem, NY 10590
FISTOS & LEHRMAN, P.L.                            StanPottinger@aol.com
425 North Andrews Ave., Ste. 2
Ft. Lauderdale, FL 33301
brad@pathtojustice.com
                                                  /s/ Nicole Simmons
                                                  Nicole Simmons




                                                 3
